Exhibit 10.6
ADC TELECOMMUNICATIONS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT

     
Optionee:
  Option Number:
Optionee ID:
  Plan:

This Nonqualified Stock Option Agreement (the “Agreement”) is entered into
effective                                          by and between ADC
Telecommunications, Inc., a Minnesota corporation, (the “Company”), and the
above-identified Optionee pursuant to the Company’s Global Stock Incentive Plan
(the “Plan”).
Effective the date written above, the Optionee has been granted an option (the
“Option”) to purchase all or any part of an aggregate of
                                         shares of common stock, par value
US$.20 per share, of the Company (the “Common Stock”) at the price of
US$                                         per share subject to the terms and
conditions set forth herein, the Plan and Exhibits A and B to this Agreement.
This Option is not intended to be an incentive stock option within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).
The total aggregate purchase price for all of the shares purchasable under this
Option is US$                                        .
Subject to the terms and conditions of this Agreement, Exhibits A and B to this
Agreement and the Plan, this Option shall in all events terminate seven
(7) years after the date of grant (the “Expiration Date”). The shares subject to
this Option shall vest and may be exercised in whole or in part by the Optionee
according to the following vesting schedule:

              Number of Option     Vesting Date   Shares Vesting   Expiration
Date
  
       

Subject to the provisions of the Plan and Exhibits A and B, the Optionee must be
actively employed by the Company or any of its Affiliates on each Vesting Date
for vesting to occur. Termination of employment after a Vesting Date may
accelerate the Expiration Date (see terms of the Plan and Exhibits A and B).
Optionee and the Company agree that these Options are granted under and governed
by the terms and conditions of this Agreement, Exhibits A and B to this
Agreement, and the Plan. Each of these documents and a Prospectus related to
shares covered by the Plan has been provided to Optionee. Optionee specifically
acknowledges that Exhibit A to this Agreement contains an agreement by Optionee
not to solicit employees of the Company or its Affiliates on behalf of any other
employer, a data privacy consent by Optionee and certain other acknowledgements
by Optionee. In addition, Optionee acknowledges that Exhibit B includes
country-specific terms which apply to the Option.
Optionee acknowledges that this Option is subject to the ongoing discretionary
authority of the Company to determine: (i) the permissible manner of exercise of
the Option (including but not limited to the authority of the Company to require
a mandatory cashless exercise); (ii) the permissible timing of exercise of the
Option; and (iii) any other restrictions that the Company deems necessary and
advisable, including but not limited to restrictions pertaining to applicable
law. Optionee further acknowledges that in the event the Optionee chooses to
effect a simultaneous exercise and sale of all or a portion of the shares that
are subject to this Option, neither the Company nor its third party stock option
administrator will guarantee any particular market price for the sale of the
shares, nor shall the Company or its third party administrator be responsible
for any failure to obtain any particular market price due to delays in the
exercise of this Option or any other reason.
Version Effective November 1, 2008
-Over-

1



--------------------------------------------------------------------------------



 



                  ADC TELECOMMUNICATIONS, INC.              
 
                              Jeffrey D. Pflaum, Vice President, Corporate
Secretary & General Counsel       Date    
 
               
OPTIONEE
               
 
                             
 
          Date    
 
               
Government/Taxpayer ID#
               
 
               
Home Address
               
 
               
 
               
 
               

      Version Effective November 1, 2008    2



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THE
ADC TELECOMMUNICATIONS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT
This Exhibit A is part of and incorporated by reference into the Nonqualified
Stock Option Agreement (the “Agreement”) issued by ADC Telecommunications, Inc.
(the “Company”) pursuant to the Company’s Global Stock Incentive Plan (the
“Plan”).
Unless otherwise defined herein, capitalized terms shall have the meaning given
such term in the Agreement.

1.   Grant of Option

Refer to the Agreement for a description of the Option grants, including the
total number of shares of Common Stock covered by this Option, the exercise
price per share, and the schedule for vesting. This Option is not intended to be
an incentive stock option within the meaning of Section 422 of the U.S. Internal
Revenue Code.

2.   Duration and Exercisability

  (a)   This Option shall vest and become exercisable in accordance with the
schedule set forth on the Agreement. This Option shall in all events terminate
seven (7) years after the date of grant, if not earlier in the event of
termination of employment.     (b)   Notwithstanding the provisions contained in
Section 2(a) above, but subject to the other terms and conditions set forth
herein, this Option shall become fully vested and exercisable on the date of a
“Change in Control” (as hereinafter defined). For purposes of the Agreement and
this Exhibit A to the Agreement, the following terms shall have the definitions
set forth below:

  (i)   “Change in Control” shall mean:

  (A)   a change in control of the Company of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), whether or not the Company is then subject to such reporting requirement;
    (B)   the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Company or any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) that such person has become the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding securities,
determined in accordance with Rule 13d-3, excluding, however, any securities
acquired directly from the Company (other than an acquisition by virtue of the
exercise of

      Version Effective November 1, 2008    3



--------------------------------------------------------------------------------



 



      a conversion privilege unless the security being so converted was itself
acquired directly from the Company); however, that for purposes of this clause
the term “person” shall not include the Company, any subsidiary of the Company
or any employee benefit plan of the Company or of any subsidiary of the Company
or any entity holding shares of Common Stock organized, appointed or established
for, or pursuant to the terms of, any such plan;     (C)   the Continuing
Directors cease to constitute a majority of the Company’s Board of Directors;  
  (D)   consummation of a reorganization, merger or consolidation of, or a sale
or other disposition of all or substantially all of the assets of, the Company
(a “Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the persons who were the beneficial
owners of the Company’s outstanding voting securities immediately prior to such
Business Combination beneficially own voting securities of the corporation
resulting from such Business Combination having more than fifty percent (50%) of
the combined voting power of the outstanding voting securities of such resulting
Corporation and (B) at least a majority of the members of the Board of Directors
of the corporation resulting from such Business Combination were Continuing
Directors at the time of the action of the Board of Directors of the Company
approving such Business Combination;     (E)   approval by the shareholders of
the Company of a complete liquidation or dissolution of the Company; or     (F)
  the majority of the Continuing Directors determine in their sole and absolute
discretion that there has been a change in control of the Company.     (G)   The
definition of “Change in Control” is subject to changes as may be determined by
the Compensation Committee of the Company’s Board of Directors as necessary to
comply with the requirements of Section 409A of the Internal Revenue Code, as
added by the American Jobs Creation Act.

  (ii)   “Continuing Director” shall mean any person who is a member of the
Board of Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (x) was a member
of the Board of Directors on the date of this Agreement as first written above
or (y) subsequently becomes a member of the Board of Directors, if such person’s
initial nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the Continuing Directors. For purposes
of this subparagraph (ii), “Acquiring Person” shall mean any “person” (as such
term is used in Sections 13(d) and

      Version Effective November 1, 2008    4



--------------------------------------------------------------------------------



 



      14(d) of the Exchange Act) who or which, together with all Affiliates and
Associates of such person, is the “beneficial owner” (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities of
the Company representing 20% or more of the combined voting power of the
Company’s then outstanding securities, but shall not include the Company, any
subsidiary of the Company or any employee benefit plan of the Company or of any
subsidiary of the Company or any entity holding shares of Common Stock
organized, appointed or established for, or pursuant to the terms of, any such
plan; and “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule 12b-2 promulgated under the Exchange Act.

  (c)   This Option shall not be assignable or transferable except to a
designated beneficiary (under procedures established by the Company) or by the
laws of descent and distribution in the case of the death of Optionee, and
except that for U.S. resident employees, upon written notice to the Company,
U.S. resident employees may transfer this Option during his or her lifetime to
any “family member” (as such term is used on Form S-8 under the Securities Act
of 1933) of Optionee provided that (i) there is no consideration for such
transfer or such transfer is effected pursuant to a domestic relations order in
settlement of marital property rights, and (ii) this Option held by such
transferees shall continue to be subject to the same terms and conditions
(including restrictions on subsequent transfers) as were applicable to this
Option immediately prior to such transfer. This Option may not be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate of the Company.     (d)   This Option may
be exercised, during the lifetime of Optionee, only by Optionee, a permitted
transferee pursuant to a transfer permitted by Section 2(c) above, or, if
permissible under applicable law, by Optionee’s or such transferee’s guardian or
legal representative.

3.   Effect of Termination of Employment

  (a)   For all purposes of the Agreement and this Exhibit A, the following
terms shall have the following meanings:

  (i)   “Employment Termination Date” shall mean the earlier of:

  •   the date, as determined by the Company, that Optionee is no longer
actively employed by the Company or an Affiliate of the Company, and in the case
of an involuntarily termination, such date shall not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); or     •  
the date, as determined by the Company, that Optionee’s employer is no longer an
Affiliate of the Company.

      Version Effective November 1, 2008    5



--------------------------------------------------------------------------------



 



      (ii) “Retirement” shall mean the voluntary termination of your employment
with your Employer if (a) you are employed in a country on your Employment
Termination Date that on the Grant Date was not a member of the European Union
and (i) you are at least 55 years old, and (ii) your age in years plus your
years of service (as defined by the Company in its sole discretion for the
purposes of this Award) equals at least 65; or (b) you are employed in a country
on your Employment Termination Date that on the Grant Date was a member of the
European Union and you have at least 30 years of service (as defined by the
Company in its sole discretion for the purposes of this Award).

  (b)   In the event the Optionee ceases to be an employee of the Company or any
of its Affiliates for any reason other than death or Retirement, then Optionee
shall have the right to exercise the Option at any time within one year after
the Employment Termination Date to the extent of the number of vested shares
Optionee was entitled to purchase under the Option on the Employment Termination
Date, subject to the condition that no Option shall be exercisable after the
Expiration Date.     (c)   In the event the Optionee dies while an employee of
the Company or any of its Affiliates or within three months after the Employment
Termination Date, this Option may be exercised at any time within two years
after his or her death by the executors or administrators of Optionee, or by any
person or persons to whom the Option is transferred by the prior designation of
a beneficiary or the applicable laws of descent and distribution, to the extent
of the number of vested shares Optionee was entitled to purchase under the
Option on the date of death, subject to the condition that no Option shall be
exercisable after the Expiration Date.     (d)   In the event of the Retirement
of the Optionee, then Optionee shall have the right to exercise this Option at
any time within the shorter period from Optionee’s Employment Termination Date
of (1) the time remaining until the Expiration Date, or (2) five years. Such
right of exercise shall exist only to the extent of the number of vested shares
Optionee was entitled to purchase under the Option on the Employment Termination
Date, subject to the condition that no Option shall be exercisable after the
Expiration Date.     (e)   No further vesting of this Option shall occur after
the Employment Termination Date, and this Option shall be exercisable in
accordance with this Section 3 following the Employment Termination Date only to
the extent that it is exercisable on the Employment Termination Date, pursuant
to the vesting schedule set forth in the Agreement and Section 2 hereof.

4.   Manner of Exercise

The Option can be exercised only by Optionee or other proper party within the
option period by notice to the Company or the Company’s third-party stock option
administrator in a form specified by the Company or such third-party stock
option administrator, or in such other manner as the Company may specify from
time-to-time. The Company shall have the right to specify all conditions of the
manner of exercise, and such conditions may vary by country and may be subject
to change from time to time.

      Version Effective November 1, 2008    6



--------------------------------------------------------------------------------



 



5.   Adjustments

If Optionee exercises all or any portion of the Option subsequent to any change
in the number or character of the Common Stock (through stock dividend,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
of Common Stock or other securities of the Company, issuance of warrants or
other rights to purchase shares of Common Stock or other securities of the
Company or other similar corporate transaction or event affecting the Common
Stock such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the Option), Optionee shall then
receive for the aggregate price paid by him or her on such exercise of the
Option, the number and type of securities or other consideration which he would
have received if such Option had been exercised prior to the event changing the
number or character of outstanding shares.

6.   Responsibility for Taxes

Regardless of any action taken by the Company or Optionee’s employer (the
“Employer”) with respect to any or all income tax, social insurance, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
Optionee acknowledges that the ultimate liability for all Tax-Related Items is
and remains Optionee’s responsibility and that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, the subsequent sale of shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to structure the terms of the grant or any aspect of the Option to
reduce or eliminate Optionee’s liability for Tax-Related Items.
Prior to exercise of the Option, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, Optionee authorizes the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by Optionee from
Optionee’s wages or other cash compensation paid to Optionee by the Company
and/or the Employer or from proceeds of the sale of the shares. Alternatively,
or in addition, if permissible under local law, the Company may (i) sell or
arrange for the sale of shares that Optionee acquires to meet the withholding
obligation for Tax-Related Items, and/or (ii) withhold in shares, provided that
the Company only withholds the amount of shares necessary to satisfy the minimum
withholding amount. Finally, Optionee shall pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold as a result of Optionee’s participation in the Plan or Optionee’s
purchase of shares that cannot be satisfied by the means previously described.
The Company may refuse to honor the exercise and refuse to deliver the shares if
Optionee fails to comply with his or her obligations in connection with the
Tax-Related Items as described in this section.

7.   Workforce Protection The Optionee understands that the Company has an
important business interest in preserving and retaining its relationships with
its employees. In consideration of Optionee’s employment with the Company and/or
this agreement, during the term of Optionee’s employment and for one year
thereafter, the Optionee promises that Optionee will not directly or indirectly
or in cooperation with others:

      Version Effective November 1, 2008    7



--------------------------------------------------------------------------------



 



    (i) Seek, encourage, solicit, or attempt to solicit any employee of the
Company to leave the Company for any reason or in any way interfere with the
relationship between any such employee and the Company;       (ii) Induce or
attempt to induce any employee of the Company to accept employment with, work
for, render services or provide advice to or supply confidential business
information or trade secrets of the Company to any person or entity other than
the Company; or       (iii) Employ, or otherwise pay for services rendered by,
any employee of the Company in any other business enterprise.

As part of the Optionee’s obligations to the Company and without limiting the
foregoing, Optionee specifically agrees that for the one year period after
Optionee’s employment with the Company terminates, Optionee will not interview,
recommend for hire, identify or provide any input to any third party in which
Optionee has an interest as an employee, officer, consultant, director or owner
about a Company employee where the purpose or outcome of such action by Optionee
is to recruit, provide a reference or otherwise assist a Company employee to
leave the Company and join the third party in which the Optionee has an interest
as described herein. The Optionee also acknowledges that Optionee’s promises as
contained herein are not excused in circumstances where the Company employee
initiates a discussion of this nature with Optionee. In that event, Optionee
agrees to advise the Company employee of Optionee’s obligations hereunder. The
Optionee further agrees that during the one year period after the Optionee
leaves the Company, Optionee will inform any new employer Optionee may have of
Optionee’s obligations under this Agreement.

8.   Confidential Information

  (a)   In further consideration of the grant of the Option, the Optionee
specifically acknowledges and agrees that Optionee is bound to protect the
Company’s confidential information which includes but is not limited to
proprietary information, confidential data and any other representation of
Company knowledge, whether verbal, printed, written or electronically recorded
or transmitted. This includes confidential information concerning any
technologies, concepts, engineering, sales and financial details, customer names
and information, pricing, business strategies and other related or similar
confidential data. Optionee acknowledges that the obligation to protect the
Company’s confidential information continues after Optionee leaves the Company,
regardless of the reason. Optionee agrees to refrain from giving future
employers any confidential information belonging to the Company. This obligation
to preserve confidential information exists independently of and in addition to
any obligation to which the Optionee is subject under the terms of the Company’s
Invention, Copyright and Trade Secret Agreement, or other similar document.    
(b)   The Optionee acknowledges that breach of this Section 8 would be highly
injurious to the Company, and the Company reserves its rights to pursue all
available remedies, including but not limited to equitable and injunctive relief
and damages. The Optionee specifically agrees that the Company shall be entitled
to obtain temporary and permanent injunctive relief from a court of law to
enforce the provisions of this Section 8, and that such relief may be granted
without the necessity of proving actual damages and without

      Version Effective November 1, 2008    8



--------------------------------------------------------------------------------



 



      necessity of posting any bond. This provision with respect to injunctive
relief shall not, however, diminish the right of the Company to claim and
recover damages or to seek and obtain any other relief available to it. The
Optionee further acknowledges that this Section 8 shall be enforceable by the
Company even if no portion of the Option becomes vested and exercisable.

9.   Data Privacy Consent

Optionee hereby explicitly consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
document by and among, as applicable, the Company and its Affiliates for the
exclusive purpose of implementing, administering and managing Optionee’s
participation in the Plan.
Optionee understands that the Company and its Affiliates hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or its Affiliates, details of all options or
any other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in Optionee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Optionee understands that Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Optionee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than Optionee’s country. Optionee
understands that Optionee may request a list with the names and addresses of any
potential recipients of the Data by contacting ADC’s Global Rewards — Stock
Compensation Group. Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Optionee may elect to deposit any shares of stock
acquired upon exercise of the Option. Optionee understands that Data will be
held only as long as is necessary to implement, administer and manage Optionee’s
participation in the Plan and that Optionee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing ADC’s Global Rewards — Stock
Compensation Group. Optionee understands, however, that refusing or withdrawing
his or her consent may affect Optionee’s ability to participate in the Plan. For
more information on the consequences of Optionee’s refusal to consent or
withdrawal of consent, Optionee may contact ADC’s Global Rewards — Stock
Compensation Group.

10.   Nature of Grant

In accepting the grant, Optionee acknowledges that:

  (a)   The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement. The Option is subject in all
respects to the terms and conditions of the Plan and this Agreement.     (b)  
The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.

      Version Effective November 1, 2008    9



--------------------------------------------------------------------------------



 



  (c)   All decisions with respect to future option grants, if any, will be at
the sole discretion of the Company.     (d)   Optionee’s participation in the
Plan shall not create a right to further employment with the Company or any of
its Affiliates and shall not interfere with the ability of the Company or its
Affiliates to terminate Optionee’s employment relationship at any time with or
without cause.     (e)   Optionee is voluntarily participating in the Plan.    
(f)   The Option is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and is outside the scope of Optionee’s employment contract, if any.     (g)  
The Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.     (h)   In the event that
Optionee is not an employee of the Company, the Option grant will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the Option grant will not be interpreted to form an employment
contract with any Affiliate of the Company.     (i)   The future value of the
underlying shares is unknown and cannot be predicted with certainty.     (j)  
If the underlying shares do not increase in value, the Option will have no
value.     (k)   If Optionee exercises the Option and obtains shares, the value
of those shares acquired upon exercise may increase or decrease in value, even
below the exercise price.     (l)   No claim or entitlement to compensation or
damages arises from termination of the Option or diminution in value of the
Option or shares purchased through exercise of the Option which results from the
termination of Optionee’s employment by the Company or the Employer (for any
reason and regardless of whether in breach of contract), and Optionee
irrevocably releases the Company and its Affiliates from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, Optionee shall be deemed irrevocably to
have waived his/her entitlement to pursue such claim.     (m)   Optionee
consents to the delivery by electronic means of any documents related to the
Option, the Plan or future options that may be granted under the Plan.

11.   Miscellaneous

(a)   Optionee shall have none of the rights of a shareholder with respect to
shares subject to this Option until such shares shall have been issued upon
exercise of this Option.

      Version Effective November 1, 2008    10



--------------------------------------------------------------------------------



 



(b)   This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Minnesota without giving effect to any choice or
conflict of law provision or rule (whether of the State of Minnesota or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Minnesota. The Company and the Optionee
submit to the jurisdiction of any state or federal court sitting in Minneapolis,
Minnesota, in any action or proceeding arising out of or relating to this
Agreement, and agree that all claims in respect of the action or proceeding may
be heard and determined in any such court. Each of the Company and the Optionee
also agrees not to bring any action or proceeding arising out of or relating to
this Agreement in any other court. Each of the Company and the Optionee waives
any defense of inconvenient forum to the maintenance of any action or proceeding
so brought and waives any bond, surety, or other security that might be required
of the other party with respect thereto. The Company and the Optionee agree that
a final judgment in any action or proceeding so brought shall be conclusive and
may be enforced by suit on the judgment or in any other manner provided by law
or in equity.   (c)   To the extent any provision of this Agreement shall be
determined by any court to be invalid or unenforceable in any jurisdiction, such
provision shall be deemed to be deleted from this Agreement, and the validity
and enforceability of the remainder of such provision and of this Agreement
shall be unaffected. In furtherance of and not in limitation of the foregoing,
the Optionee expressly agrees that should the duration of, geographical extent
of, or business activities covered by Section 7 of this Agreement be in excess
of that which is valid or enforceable under applicable law, then such provision
shall be construed to cover only that duration, extent or activities that may
validly or enforceably be covered. The Optionee expressly stipulates that this
Agreement shall be construed in a manner that renders its provisions valid and
enforceable to the maximum extent (not exceeding its express terms) possible
under applicable law.   (d)   If Optionee has received this Agreement or any
other document related to the Plan translated into a language other than English
and if the translated version is different than the English version, the English
version will control.

      Version Effective November 1, 2008    11